Citation Nr: 9905153	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio

THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
visual disability.

2.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to VA disability compensation for 
gastrointestinal disability pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1974.  

In May 1975, the VA Regional Office (RO) in Cleveland, Ohio, 
denied entitlement to service connection for bilateral visual 
disability.  Following pertinent notice to the veteran, a 
Notice of Disagreement was not received within the subsequent 
year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1993, of the RO.  A hearing was held before a 
hearing officer at the RO in March 1994, and the hearing 
officer's decision was entered in June 1994.   

The appeal was docketed at the Board in 1994.  

The first two issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.

FINDINGS OF FACT

1. In May 1975, the RO denied entitlement to service 
connection for bilateral visual disability; following 
pertinent notice to the veteran, a Notice of Disagreement was 
not received within the subsequent year.

2.  The additional evidence received since the May 1975 
rating denial of service connection for bilateral visual 
disability is cumulative and does not bear directly and 
substantially on whether visual disability, within the 
meaning of applicable legislation providing for VA 
compensation benefits, was incurred in or aggravated during 
his active service, nor is it so significant that it must be 
considered in order to decide the claim.  

3.  The claim for service connection for acquired psychiatric 
disability, to include PTSD, is not plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1975 unappealed rating 
denial of service connection for bilateral visual disability 
is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for acquired psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Visual Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The May 1975 rating denial 
of service connection for bilateral visual disability is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the May 
1975 decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

In denying service connection for bilateral visual disability 
in May 1975, the RO, after noting that the veteran had 
sustained apparent abrasions of each cornea as a result of 
being fitted with contact lenses in service, determined that 
bilateral eye disability of service origin, within the 
meaning of then applicable legislation providing for VA 
compensation benefits, was not shown.  Evidence in VA's 
possession in May 1975 included the veteran's service medical 
records, among which is the report of her May 1973 service 
entrance examination, which reflects that she at that time 
had uncorrected vision of 20/400 in each eye.  Thereafter, in 
November 1973, the veteran was noted to have sustained 
corneal abrasions involving each eye due to wearing contact 
lenses.  In January 1974, the veteran was given patches to 
wear over each eye in treatment of the abrasions, which were 
subsequently noted, on January 18, 1974, to have "healed 
clearly".  

Evidence added to the record since May 1975 consists of a 
report pertaining to the veteran's March 1994 vision 
examination by J. F. Antochow, O.D.  The examination results 
include findings of uncorrected vision of 20/800 and 20/1000 
in the right and left eyes, respectively.  At her March 1994 
personal hearing, the veteran asserted that, although the 
abrasions she sustained in service healed, her visual acuity 
nevertheless thereafter worsened to the point that she is 
presently obliged to wear glasses.

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral visual disability, the Board has determined that 
the evidence added to the record since May 1975 is not new 
and material.  In this regard, the Board is constrained to 
point out that the above-cited recently received copy of the 
report pertaining to the veteran's visual examination, 
performed under non-VA auspices in March 1994, reflects that 
she presently has refractive error involving each eye, of 
which information VA was aware in May 1975.  The information 
conveyed in the March 1994 report is, therefore, cumulative 
in nature.  As such, this item of evidence, in accordance 
with the pertinent aspect of 38 C.F.R. § 3.156(a) quoted 
above, is not 'new and material', as a matter of law.  In 
addition, as to the veteran's above-cited hearing testimony, 
to the effect that her present impaired visual acuity is 
traceable to service, the Board would respectfully point out 
that, even ignoring that her testimony does not comprise 
evidence per se, she is, as a  lay person, not competent to 
opine as to matters which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event 
(and of dispositive implication), the refractive error the 
veteran is currently shown to have, relative to each eye, is 
not a disability within the meaning of applicable legislation 
providing for VA compensation benefits.  See 38 C.F.R. 
§ 3.303 (c) (1998).  Given the foregoing observations, then, 
it is concluded that no item of 'new and material' evidence, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen her claim for service connection 
for visual disability.  Therefore, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Psychiatric Disability, to include PTSD

The threshold question to be answered concerning the 
veteran's claim for service connection for acquired 
psychiatric disability, to include PTSD, is whether she has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the veteran has 
not met her burden of submitting evidence to support a belief 
by a reasonable individual that her claim for service 
connection for acquired psychiatric disability, to include 
PTSD, is well grounded.

Regarding the veteran's claim for service connection for 
acquired psychiatric disability, to include PTSD, she 
asserts, as her principal contention, that she presently has 
PTSD due to having been raped in service.  In this regard, 
when she was hospitalized at a VA facility in September 1992, 
the veteran related that, in the course of being administered 
a pelvic examination in service, the military gynecologist 
(as recorded by the VA physician) 'did things to her' and 
then called in (as recorded by the VA physician) "three male 
colleagues", each of whom also 'did things to her'.  The 
veteran indicated that she experienced "discomfort" with 
what these individuals were doing to her and conveyed the 
same to them.  The pertinent diagnosis on the September 1992 
VA hospitalization was PTSD, for which "rape in 1974" was 
the cited stressor.  At her March 1994 personal hearing, the 
veteran identified the military gynecologist as one "Dr. 
Cheshire", and elaborated that, in the course of the pelvic 
examination, he had "masturbat[ed]" her and, when unable to 
ascertain whether she was pregnant, thereafter brought into 
the room "two other men" to "check [her]", who 
subsequently also "masturbat[ed]" her and "[had] 
intercourse" with her, telling her to be quiet.  She further 
testified that she was subsequently seen in service by one 
"Dr. Timms", who determined that she was pregnant, and 
that, on relating to him what had "[gone] on with the men in 
the" OBGYN clinic, Dr. Timms indicated to the veteran that 
she had "been sexually assaulted".  The veteran 
additionally indicated that, owing to her desire to be 
discharged from service, she refrained from bringing formal 
charges against the men who had assaulted her.  The file also 
contains an October 1994 statement by a psychologist 
affiliated with the Cleveland, Ohio, "Vet Center".  Noting 
that the veteran had "no recollection of any sexual abuse or 
trauma prior to her military service", the Vet Center 
psychologist opined that the veteran had PTSD due to 
"multiple sexual assaults" which transpired in service.  
More recently, when the veteran was examined by VA in January 
1997, the lone psychiatric disability with which she was 
assessed was bipolar disorder.

Service medical records reflect that the veteran was 
initially examined by one "Dr. [John] Cheshire" in October 
1973 for the purpose of evaluating an adnexal mass; the 
impression was normal examination.  When the veteran was next 
examined by Dr. Cheshire, in November 1973, she was found to 
have a right ovarian cyst; on return examination on January 
8, 1974, the impression was negative examination.  On March 
7, 1974, the veteran presented to Dr. Cheshire "for 
pregnancy confirmation"; the examination findings included 
normal vulva and vagina, and the examination impression was 
"cannot confirm [pregnancy at] this time".  On March 11, 
1974, the veteran presented to "Dr. Costorello", who 
indicated that he had "talk[ed with] M.O." and that the 
veteran had "presumptive signs of pregnancy."  It was also 
noted that the veteran was scheduled to see "OB Gyn" on 
March 14th, and that she "desire[d to be] discharged from 
service".  When the veteran was subsequently seen by Dr. 
Cheshire on March 14, 1974, her uterus was noted to be at the 
"upper limits [of] normal size"; Dr. Cheshire recorded that 
he "still [could not] confirm pregnancy clinically".  On 
March 26, 1974, the veteran was examined by an officer in the 
medical corp, one "R. D. Tims", who determined that the 
veteran was pregnant and "recommended that she be discharged 
as soon as possible."

In considering the PTSD aspect of the claim at bar, the Board 
would assert at the outset that it is troubled by the 
consideration that the report pertaining to the veteran's 
September 1992 VA hospitalization (which reflects her having 
been assessed as having PTSD due to the inservice rape/sexual 
assault) is silent for any reference to, or consideration of, 
the possible role played by the veteran's preservice sexual 
trauma in her then assessed PTSD.  In addition, the Vet 
Center psychologist, in assessing the veteran in October 1994 
as having PTSD due to inservice sexual trauma, specifically 
remarked that the veteran had 'no recollection of any' 
preservice sexual abuse.  Significantly, however, a report 
pertaining to the veteran's hospitalization from October 1988 
to June 1989 at Highland Hospital in North Carolina reflects 
that the veteran had been "raped around the age of 16" by 
an individual who had first put something into what she was 
drinking.  In addition, a report pertaining to a non-VA 
psychiatric assessment performed in March 1990 reflects that, 
in the course of receiving psychiatric therapy, the veteran 
became aware that she had been sexually abused by her father.  
Notwithstanding, however, that neither of the foregoing 
incidents/patterns of sexual trauma was considered on any 
occasion on which the veteran has been assessed as having 
PTSD due to such trauma, the Board is of the opinion, in view 
of the reasoning advanced in the following paragraph, that 
another psychiatric examination by VA need not be 
accomplished. 

With respect to the veteran's assertion that she has PTSD of 
service origin, the Board would point out that several 
considerations bearing on the veteran's allegation of her 
lone asserted stressor, inservice rape/sexual assault, render 
her account thereof highly, indeed fatally (as addressed 
further below), suspect.  In this regard, when examined by VA 
in January 1997, the veteran is reported to have asserted 
that the alleged inservice rape/sexual assault occurred in 
October 1973, while at her March 1994 personal hearing she 
indicated that the rape/sexual assault transpired in January 
1974.  Even more troubling, however, the Board cannot 
overlook that, when hospitalized by VA in September 1992, the 
veteran indicated that the military gynecologist and 'three 
male colleagues' (a total of four individuals) had sexually 
assaulted her, while at her March 1994 personal hearing, she 
affirmed (see page 10 of transcript) that only three 
individuals (in "total") were involved in sexually 
assaulting her.  Inasmuch as the veteran is neither shown nor 
does she allege having been involved in combat, it would 
ordinarily become incumbent on her to provide "credible 
supporting evidence" (which, to date, she has not done) from 
any source demonstrating that her lone asserted stressor (the 
inservice rape/sexual assault) in fact occurred.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  However, given the 
several contradictions inherent in the veteran's above-cited 
account of the inservice rape/sexual assault (whether or not 
one could otherwise regard her allegations of the rape itself 
as being consistent and even ignoring the consideration that 
the veteran, based on the report of her examination by VA in 
January 1997, apparently does not have PTSD presently), there 
is obviously no possibility of any reconciling verification.  
Therefore, the Board is of the view that further development 
to accord the veteran the opportunity to submit the same is 
wholly futile.  

Finally, as to the lone acquired psychiatric disability the 
veteran is shown to have presently, i.e., bipolar disorder 
with history of depression (assessed on the January 1997 VA 
examination), there is no evidence relating the same to 
service.  Given such consideration relative to the veteran's 
bipolar disorder, and in view of the analysis advanced above 
relative to the PTSD aspect of the present claim, the Board 
is of the view that a plausible claim for service connection 
for acquired psychiatric disability, to include PTSD, is not 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a). 

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for acquired psychiatric disability, to include 
PTSD, the Board is of the opinion that its discussion above 
bearing on such issue is sufficient to inform the veteran of 
the elements necessary to complete her application for a 
claim for service connection relative to such disability.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen her claim of entitlement to 
service connection for visual disability is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for acquired psychiatric 
disability, to include PTSD, is denied.


REMAND

Concerning her claim of entitlement to VA disability 
compensation for gastrointestinal disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, the veteran avers that she 
presently has gastrointestinal disability, the symptoms of 
which include incontinence and shaking, as a result of having 
been prescribed certain medications by the Wade Park 
(Cleveland, Ohio) VA Medical Center, principally 
"Sertaline", in 1995.  In this regard, the Board observes 
that the lone gastrointestinal disease with which the veteran 
is presently assessed, based on her examination by VA In 
January 1997, is functional bowel disease, thought by the VA 
examiner, significantly, to be related to the veteran's 
psychiatric impairment.  However, the Board notes that any 
clinical records which may exist, bearing on treatment 
rendered the veteran by the Wade Park VA Medical Center in 
1995 (and thereafter, though the veteran indicated on the 
occasion of the January 1997 VA examination that the 
'Sertaline' was discontinued in September 1996) have not been 
procured by the RO.  The Board is, therefore, of the opinion 
that these reports (if extant) should be obtained by the RO 
before a related appellate determination is prepared.  
Further development to accomplish the same is, accordingly, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to procure copies of all clinical reports 
(if extant) pertaining to treatment 
rendered the veteran for any purpose in 
1995 and thereafter at the Wade Park 
(Cleveland, Ohio) VA Medical Center.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page. 

3.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

